Citation Nr: 1803821	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected disease or injury.

3.  Entitlement to service connection for vision loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran's current hepatitis C was first manifested many years after the Veteran's service and is not related to his service. 

2.  The Veteran's current hypertension was first manifested many years after the Veteran's service and has not been medically related to his service or any service-connected disability. 

3.  The Veteran has refractive error.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  
38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  The criteria for service connection for hypertension have not been met. 
38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  Refractive error is not a disease or injury within the meaning of compensation benefits.  38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the Veteran's claimed disability of hypertension, he was not afforded an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the Veteran's claimed disability because, as will be explained below, that the appellant has put forth no theory of entitlement other than that the disability was incurred secondary to PTSD, which is not a service-connected condition.  Thus, a remand for a VA examination is not necessary.

In regard to vision loss, he has not established pathology other than refractive error.  The evidence is adequate for this issue.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic disease, such as hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hepatitis C

The Veteran essentially contends that he has hepatitis C as a result of his service, including receiving a vaccination with an air gun in service.  

August 2009 VA medical center (VAMC) treatment records note that the Veteran had a longstanding history of cocaine and heroin use and was recently diagnosed with hepatitis C.  

In October 2009, the Veteran submitted a claim for hepatitis C.
In April 2010, the Veteran submitted a lay statement that when he received his vaccination in basic training that there was blood on the gun and that he found out later that the first sergeant had hepatitis. 

In April 2012, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's hepatitis C was less likely than not related to service because with a history of cocaine and heroin use it is more likely that a person would contract hepatitis as a result of that behavior than from air-gun inoculation, as the literature currently does not support any connection between air gun inoculation and hepatitis C infection.  

In this case, there is no dispute that the Veteran currently has a diagnosis of Hepatitis C.  See e.g. April 2012 VA examination.   

The Veteran reported in lay statements that he had air gun vaccination in service.  The Veteran is competent to report that he had air gun vaccinations.   

With respect to nexus, the question is whether there is a relationship between the Veteran's current hepatitis C and his service; this is essentially medical in nature.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds that the April 2012 VA examination report is the most probative evidence of record, and the Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional. 

Significantly, the 2012 examiner's findings have taken into account the Veteran's contentions that he had an air gun vaccination.  It noted that medical literature did not support the Veteran's claim that his hepatitis was caused by air gun inoculation and that it was more likely caused by his documented history of drug use.  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's hepatitis has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his events in service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his hepatitis, and whether it was caused by the air gun vaccination.  See 38 C.F.R. § 3.159(a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

Therefore, the Veteran's claims that his current condition was related to service are outweighed by the competent and probative medical opinion which states that the Veteran's current condition is not related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a nexus between service and the Veteran's current hepatitis C cannot be established.  

Here, the most probative evidence establishes that hepatitis C was not manifest during service or until decades thereafter.  Rather, he denied a history of hepatitis and jaundice at separation.  Furthermore, the most convincing evidence establishes that the most likely cause was his use of substances rather than an inoculation.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b) (2012).

Hypertension

The Veteran has claimed service connection for hypertension secondary to his PTSD; however his PTSD is not service-connected.  Because service connection for the Veteran's claimed PTSD has been denied in final decisions, it is impossible for the Veteran to establish service connection for hypertension due to his claimed PTSD (or any other disability for which he is not service-connected).  The Veteran has put forth no other theory of entitlement and therefore his claim must be denied on secondary basis.  See 38 C.F.R. §§ 3.310, 20.1103 (2017).

As to whether the Veteran's claimed, hypertension, began in service or was otherwise caused by any incident in service, hypertension was not "noted" during service or within one year of separation.  Nothing suggests that he had characteristic manifestations of that disease process during that time frame.  38 C.F.R. § 3.303(b).  Rather, at separation, the vascular system, heart and chest X-ray were normal.  Blood pressure was 104/58.   In sum, there was a remote onset of hypertension with no evidence linking the pathology to service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b) (2012).


Vision Loss

The grant of service connection requires the existence of disability and that disability must be due to disease or injury.  38 U.S.C. § 1131.  Here, there is post service evidence of refractive error.  There is no evidence of acquired pathology (disease or injury) to include superimposed disease or injury.  Regulations establish that refractive error is not a disease or injury within the meaning of the law providing compensation benefits.  38 C.F.R. § 3.303.  Regardless of theory, in the absence of any disease or injury, compensation may not be granted.


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for vison loss is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


